AUSTIN.   TEXAS



                               June 8, 1950


Hon. Robt. S. Calvert                 Opinion No. V-1069.
Comptroller   of Public    Accounts
Austin, Texas                         Re:     The authority of the tax as-
                                              sessor-collectors     in certain
                                              counties to withhold funds
                                              from State tax collections       to
Dear   Sir:                                   pay the assessors’     salaries.
                                                                 _’
                You request an opinion upon the questions        presented    in
your   letter   which we quote:

              “Article   3937, Acts First Called Session of the
       41st Legislature,    after setting out the commission
       rates to be paid to the County Tax Assessor-Collec-
       tors for assessing     the taxes, reads in part as follows:

              ““It is further hereby provided that from and af-
       ter January 1, 1934, in the counties having a population
       of more than seventy thousand (70,000),       inhabitants ac-
       cording to the last preceding Federal Census, the Tax
       Collector    shall advance to the Tax Assessor,     out of
       State taxes collected by the Tax Collector,      such sums
       of money to be paid weekly, as may be necessary          to
       pay the salaries     of said Tax Assessor,   but such sums
       shell not total, before the annual tax rolls are submit-
       ted by him to the Comptroller      of Public Accounts,    more
       in one year than 60% of the estimate for said year here-
       inafter provided for.

              ““In counties of the class last mentioned on Janu-
       ary 1st of each year the Assessor      of taxes shall submit
       to the Comptroller    of Public Accounts    and County Audi-
       tor an estimate of State fees for assessing     taxes for
       said year, which, if approved by said County Auditor
       and said Comptroller     of Public Accounts,   shall author-
       ize the payment out of State taxes of the salaries      in the
       next paragraph hereinabove      provided; and at the time
       the Assessor    of taxes submits his tax rolls each year,
       he shall be paid such balance due him from the State
       as shall be determined     by the said Comptroller    of Pub-
       lic Accounts and County Auditor and such balance shall
       be paid out of State taxes upon the warrant of the Comp-
       troller of Public Accounts drawn upon the Tax Collector.’
Hon. Robt. S. Calvert,   Page 2 (V-1069)




              ,“Senate Bill No. 211, Acts of the 51st Legisla-
      ture  amended the Article wherein the Tax Assessor-
      Collector    is to now be paid higher commission     rates
      than those provided by the First Called Session of the
      41st Legislature.      The amended Article   leaves out the
      clause authorizing     advance commissions     to be paid to
      the Tax Assessor-Collector      out of the State taxes, in
      counties having a population of 70,000 or more inhab-
      itants.    The following sentence was added to the Bill
      enacted by the 51st Legislature:

              u ‘The Commissioners    Court shall allow, the As-
      sessor    of Taxes such sums of money to be paid month-
      ly from the county treasury as may be necessary       to
      pay for clerical   work, taking assessments,    and making
      out the tax rolls of the county, (such sums so allowed
      to be deducted from the amount allowed to the Asses-
      sor as compensation     upon the completion  of said tax
      rolls); provided the amount allowed the Assessor      by
      the Commissioners      Court shall not exceed the compen-
      sation that may be due by the County to him for assess-
      ing.’

             “Since Senate Bill No. 211 does not refer to ad-
      vance commission     being paid out of State taxes to the
      County Tax Assessor-Collectors        in counties having a
      population of 70,000 or more inhabitants we have ad-
      vised the Assessor-Collectors      in those counties that
      we are of the opinion that they should not hold out the
      advance commission      during this year.    That fact is re-
      ferred to in the enclosed letter addressed      to you on
      Mar. 28th, by J. M. Williams,     County Auditor of Tar-
      rant County.

             “You will please advise this department whether
      or not the Tax Assessor-Collectors    of the counties in
      question should refund to the State Treasurer   the a-
      mounts they have withheld out of taxes collected,    for
      the State, since Jan. 1, 1950, and whether they should          .
      discontinue  holding out the weekly payments in the fu-
      ture.”

              S. B. 211, supra, amended Article     3937, supra, so tha;t
it provides higher rates of compensation      to the assessor   of taxes
for assessing    State and county taxes, and the same rates for assess-
ing drainage district. taxes, road districts,   or other political sub-
divisions  of the county.
     .
.’


         Hon. Robt. S. Calvert,    Page   3 (V-1069)




                       Article 3937 which was amended in 1933 at the First
         Called Session of the 43rd Legislature,   page 310, chapter 112, in-
         creased   the compensation  allowed assessors    for assessing   State
         and county taxes and left the compensation    for assessing    the poll
         tax at the same rate as fixed in the 1925 codification.     This 1933
         amendment added the following provisions      not theretofore   appear-
         ing in said Article:

                      “It is further hereby provided that from and af-
               ter January 1, 1934, in the counties having a population
               of more than seventy thousand (70,000).      inhabitants ac-
               cording to the last preceding Federal Census, the Tax
               Collector   shall advance to the Tax Assessor,      out of
               State taxes collected by the Tax Collector,     such sums
               of money to be paid weekly, as may be necessary         to
               pay the salaries    of said Tax Assessor,   but such sums
               shall not total, before the annual tax rolls are submit-
               ted by him to the Comptroller     of Public Accounts,    more
               in one year than 60% of the estimate for said year here-
               inafter provided for.

                      “In counties of the class last mentioned on Janu-
               ary 1st of each year the Assessor      of taxes shall sub-
               mit to the Comptroller    of Public Accounts and County
               Auditor an estimate of State fees for assessing      taxes
               for said year, which, if approved by said County Audi-
               tor and said Comptroller     of Public Accounts,   shall au-
               thorize! the payment out of State taxes of the salaries
               in the next paragraph hereinabove      provided; and at the
               time the Assessor   of taxes submits his tax rolls each
               year, he shall be paid such balance due him from the
               State as shall be determined     by the said Comptroller
               of Public Accounts   and County Auditor and such bal-
               ance shall be paid out of State taxes upon the warrant
               of the Comptroller   of Public Accounts     drawn upon the
               Tax Collector.”

                       S. B. 211, Acts of the 51st Legislature,     omitted all of
         the 1933 amendment which we have quoted above,            In fact, there is
         no r~eference either in the caption or the body of the bill to the 1933
         amendment.      Reference    is had only to the 1925 codification.    Arti-
         cle 3937 as amended by S. B. 211 was copidd verbatim from the
         1925 codification    except to increase   the percentages   allowed as-
         sessors   for assessing    taxes.

                      Section14   of the 1949 amendment     reads   as follows:

                      “That all laws or parts     of laws in conflict   here-
               with are hereby repealed.”
     Hon. Robt. S. Calvert,   Page 4 (V-1069)




                   We think the net result of this latter amendment to Ar-
     ticle 3937 was to repeal all of that portion of the 1933 amendment
     with which we are here concerned and leave the omitted provisions
     of the 1933 amendment wholly inoperative as of the effective date
     of said bill, which was J.une 19, 1949.

                    Therefore   we agree with you that all sums of money
     advanced to the assessor      in counties having a population of 70,000
     or more since the effective date of S. B. 211 was without legal au-
     thority, and hence should be returned to the State, and that all tax
     assessor-Collectors      should discontinue holding out the weekly pay-
     ments in the future.


                                  SUMMARY

                  S. B. 211, 61st Leg,, amending Article       3937, V.
           C.S., which became effective      June 19, 1949, repealed
           the prior provision   of said Article relating to weekly
           advancements    for the collector   to the assessor    in coun-
           ties having a population of 70,000 or more to help pay
           the cost of assessing   and collecting   State and county
           taxes.

                                                         Yourg    very   truly,

                                                         PRICE DANIEL
                                                        Attorney General


:,   APPROVED:                                           By      gcxd
                                                                 L. P. Lo ar
     W. V. Geppert                                                 Assistant
     Taxation Division
                                                                     I


     Charles D. Mathews
     Executive Assistant




     LPL/mwb